Citation Nr: 1524732	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to May 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 2005 rating decision denied a request to reopen the claim for service connection for hypertension; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence added to the record subsequent to the appeal period does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a December 2008 letter, prior to the June 2009 adjudication of the claim decided herein.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and relevant post-service treatment records.  

Although no VA examination was provided and no VA opinion was obtained in response to the Veteran's claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claim to reopen; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

In a July 2005 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for hypertension on the basis that evidence showing a hypertension diagnosis in service or within one year after discharge had not been presented.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

In September 2008, the Veteran requested that the claim be reopened.

The evidence associated with the claims file at the time of the July 2005 rating decision included the Veteran's service treatment records (STRs), VA treatment records from February 2004 to May 2005, and the Veteran's lay statements.  The Veteran's STRs indicate the Veteran had noted elevated blood pressure readings but are negative for a diagnosis of hypertension.  VA treatment records indicate the initial diagnosis and treatment of hypertension from February 2005.  

Evidence added to the record since the July 2005 rating decision includes VA treatment records reflecting the subsequent treatment of the Veteran's diagnosed hypertension.  The Veteran has also submitted statements reiterating his contention that he experienced elevated blood pressures on multiple occasions while on active duty.  

The Board finds that the VA treatment records are essentially cumulative in nature in that they continue to show the presence hypertension many years after the Veteran's discharge from service.  They do not tend to show that hypertension is related to service or began within one year after discharge from service, so they are not material. 

Similarly, the Veteran statements submitted in support of his application to reopen are redundant of those that were of record at the time of the July 2005 rating decision.  These statements simply restate the Veteran's previous assertion that he experienced elevated blood pressure readings while in service.  Thus, these statements are not new and do not tend to substantiate the claim for service connection.

Since no competent evidence of a nexus between the Veteran's hypertension and his active service has been added to the record, the Board must conclude that reopening of the claim is not in order at this time.  The Veteran is free to reopen his claim in the future if he is able to obtain competent evidence, such as a statement by a physician, supporting his contention that hypertension is related to elevated blood pressure readings in service. 


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for hypertension is denied.



REMAND

The Board's review of the record reveals that further development is warranted before the claim of entitlement to service connection for a low back disability is decided. 

The Veteran claims that his current low back disorder is due to injuries or symptomatology he experienced while on active duty.  In this regard, his STRs reflect treatment of his low back symptomatology.  A February 1982 STR reflects the Veteran's report of experiencing low back pain for two weeks after he heard his back pop while working; at that time he was assessed as having a probable muscular low back syndrome.  A September 1982 report of medical history indicates recurrent back pain.  A July 1984 STR indicates the Veteran had low back pain for three days related to strenuous activity, and the physical examination resulted in a diagnosis of mechanic low back pain with spasms.  An October 1985 STR documents a report of low back pain with vomiting.  A related X-ray report includes an impression of normal lumbosacral spine.  In a February 1987 STR, the Veteran reported low back pain with radiation to the bilateral thighs since an October 1981 injury while changing a tire, and was given a diagnosis of mechanical lumbar dysfunction.  His spine was deemed normal following a February 1994 physical examination, performed in connection with a medical evaluation board proceedings.  The Veteran reported that he still had low back pain in March 1994.

Post-service, a June 1996 VA radiology report includes an impression of a normal lumbosacral spine.  In a July 2002 VA examination report, the Veteran reported low back and midline back pain, at which time the examiner noted the Veteran to have low back pain with sacroiliac joint tenderness and limited motion due to pain.  In a July 2007 treatment record, a physician noted his review of the Veteran's prior X-ray reports and a bone scan, without mention of the date of these records, which he determined indicated mild degenerative joint disease and mild scoliosis in the back.

The Veteran underwent a VA spine examination in December 2008, which revealed pertinent diagnoses of degenerative disc disease and osteoarthritis of the lumbar spine.  The VA examiner provided an addendum in April 2009, and opined that the Veteran's lumbar spine diagnoses were not caused by or a result of his mechanical lumbar dysfunction in service.  The examiner explained that there was no evidence of a chronic low back condition while in service or for many years thereafter based on the Veteran's medical records, medical literature, and the examiner's clinical experience.  The examiner noted that the Veteran first began complaining of back pain in 2008 and suffered a motor vehicle accident in 2003, finding that it was likely that the back diagnoses were caused by a combination of age-related disease and trauma from the 2003 motor vehicle accident.

The Board finds the April 2009 VA examiner's opinion to be inadequate for adjudicative purposes.  The Board notes that the VA examiner based the negative opinion on a finding that there was no evidence to support a chronic back disorder in service or for many years after separation from service.  However, the examiner failed to comment on the Veteran's multiple complaints of back symptomatology and injuries documented in his STRs or his competent reports of experiencing low back pain ever since service.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the claim must be remanded for another examination.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any VA treatment records from December 2008 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA medical records dated from December 2008 to the present.

2. Then, schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that disorder had its onset in service or is otherwise etiologically related to service, to include any reported symptomatology, injuries, or clinical findings documented in the Veteran's service treatment records.  The examiner must also opine whether there is a 50 percent or better probability that any lumbar spine arthritis diagnosed during the claim was present in service, or within a year of the Veteran's separation from the military in May 1994.  

The examiner must discuss and reconcile any conflicting medical opinions or evidence of record.

In providing requested opinions, the examiner is directed to specifically address the Veteran's lay statements that he had back pain in service that continued ever since and presume such statements to be credible.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


